DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received September 1, 2021:
Claims 4 and 8-12 are pending. Claims 1-3 and 5-7 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with a new reference cited in light of the amendment. All changes to the rejection are necessitated by the amendment.
		Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) and Chen et al. (US 2017/0244102). The English machine translation of Xuan is attached and is referenced below. 
Regarding Claim 4, Zhamu et al. teaches an alkali metal battery wherein the alkali metal can be K (i.e. potassium ion battery) (Para. [0019]) and can have a liquid electrolyte of aqueous liquid (Para. [0045]) (i.e. the aqueous electrolyte solution comprising water, a cathode (Fig. 1E, #368) and an anode electrode (Fig. 1E, #364) (Para. [0032]) and a porous separator (Fig. 1E, 366) (i.e. which contains the aqueous 
Zhamu et al. does not teach a potassium pyrophosphate dissolved in water in the electrolyte solution.
However, Xuan et al. teaches use of potassium pyrophosphate in a concentration of 0.1-10 mol/L in a potassium ion battery (Para. [0109-110]) (thus, 0.1-10 mol per kilogram of water, as 1 kg water = 1 L water) which is overlapping with the claimed range. It would have been obvious to use potassium pyrophosphate as the potassium salt as it would provide potassium ions to be used by the potassium cell (Para. [0078]), and has better safety performance and a reduced cost (Para. [0080]). Also, it would have been obvious to include the potassium pyrophosphate at this concentration because the ion concentration affects the performance of the electrolyte and if the concentration is too low, ion transport performance is poor and conductivity is high, if it is too high, viscosity of the solution increase which in turn reduces conductivity (Para. [0111]). Also, it would have been obvious to use potassium pyrophosphate in an aqueous electrolytic solution as potassium pyrophosphate is water soluble. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Zhamu et al. further teaches Ti foam can be used as an anode current collector layer (Para. [0150]), the anode electrode having an anode current collector layer (Para. 
Zhamu et al. does not teach a covering layer containing carbon material on an anode current collector surface.
However, Chen et al. teaches a battery comprising an anode cathode and an aqueous electrolyte (Para. [0072]) wherein the anode comprises a porous layer formed on the anode (i.e. covering layer comprised on the anode) wherein the porous layer is formed of a carbon material (Para. [0156]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhamu et al. to incorporate the teaching of the porous layer comprised of a carbon material of Chen et al., on the side where the aqueous electrolyte solution is arranged because the layer provides a large specific surface area for the deposition of active ions (Para. [0074]) and the carbon material provides strong adsorption capacity (Para. [0157]). The porous layer comprised of a carbon material of Chen et al. would have an expectation of success in a potassium battery, as Chen et al. teaches a Li or Na ion battery (Para. [0130]), which are also alkali metals having similar chemical properties, thus, the porous layer comprised of a carbon material would also reasonably be expected to provide an area for the deposition of active ions of potassium.
Regarding Claim 9, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) comprises ketjen black, acetylene black, carbon nanotube, carbon fiber (Para. [0156-0157]). See the 
Regarding Claim 11, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) contains a binder (Para. [0158], lines 1-3). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Claim 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A),  as applied to claim 4 above, and further in view of Yamashita et al. (US 2017/0271717).
Regarding Claim 8 and 12, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Zhamu et al. as modified by Xuan teaches an aqueous electrolyte solution with a concentration of potassium pyrophosphate dissolved in water no less than 2 and no more than 7 mol per kilogram of the water, as explained above. Accordingly, a pH no more than 13 would either (a) be expected or (b) it would be obvious.
Reasons regarding (a):
The aqueous electrolyte solution of Zhamu et al. as modified by Xuan would be expected to satisfy the condition of a pH of no more than 13 as the potassium pyrophosphate concentration in the water, thus the concentration of hydrogen ions would be the same. Therefore it is expected that the aqueous electrolyte solution of 
Reasons regarding (b):
If it is shown that such pH value is not present, Yamashita et al. teaches an aqueous electrolyte solution (Para. [0070]) for a secondary battery (Para. [0017]) wherein it is preferable that the aqueous electrolyte solution has a pH of 4 to 13 (overlapping with the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous electrolyte solution Zhamu et al. as modified by Xuan to incorporate the teaching of 13, as too low of a pH causes decomposition of active material to progress easily because the electrolyte solution is acidic and when a pH is more than 13, the electrolysis of the aqueous solvent progresses easily. Zhamu et al. also mentions suppressing the decomposition reaction of the solvent (Para. [0143], lines 8-12).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) and Chen et al. (US 2017/0244102), as applied to claim 4 above, evidenced by CRC Handbook of Chemistry and Physics, 2005
Regarding Claim 10, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) comprises a carbon material (Para. [0156-0157]). Chen et al. does not explicitly teach a work function of the carbon material is as high as 5 eV.
However, the carbon material having a work function as high as eV is expected. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP §2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the carbon material) except for a property or function (in this case, the work function). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the carbon material to have a work function as high as 5.0 eV since it was known in the art for carbon material to have a work function as high as 5.0 eV as evidenced by CRC Handbook of Chemistry and Physics, 2005, pg. 12-124. 
See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. 

Examiner respectfully disagrees. There is a reasonable expectation for success for adding potassium pyrophosphate to an aqueous electrolyte as potassium pyrophosphate is water soluble. Thus, it is unclear why a person of ordinary skill in the art would have had no reasonable expectation of success in incorporating the potassium pyrophosphate into an aqueous electrolyte. Additionally, using potassium pyrophosphate in aqueous solution would continue to provide potassium ions to be used by the potassium cell and have a reduced cost as Xuan teaches the potassium pyrophosphate is an abundant potassium salt (Para. [0080]) and thus, it is unclear why the benefits of the potassium pyrophosphate would not apply. Therefore, the Examiner maintains the obviousness rejection to the independent claim, as above.
Applicant appears to be arguing unexpected results regarding an expanded potential window due to the potassium pyrophosphate concentration, citing the results in Applicant’s instant specification paragraph [0048], Figure 6 and 7 of the instant specification
Examiner respectfully disagrees. The burden to show unexpected results, as required by MPEP 716.02 has not been provided. The statements regarding the potential window in paragraph [0048] are not data. Applicant’s Figure 6 and 7 do not provide data demonstrating an unexpected result regarding the potassium pyrophosphate concentration. For example, Figure 7 uses LiTFSI and does not provide 
Applicant’s arguments regarding pH are drawn to a previous prior art combination and thus, are not persuasive in light of the newly cited prior art as necessitated by the amendments. Additionally, the examiner has provided reasoning as to why the same pH would be expected to be the same. In this case the potassium pyrophosphate per kilogram of water concentration is the same and thus, a hydrogen ion concentration would be the same (see rejection to claims 8 and 12 above). Once a reference teaching product a appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning to show the prior art necessarily or inherently possesses the characteristic, the burden of proof shifts to the applicant to show that it does not. See MPEP 2112(V).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/A.C./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729